Exhibit 10.1

 

SEPARATION AGREEMENT

 

This SEPARATION AGREEMENT (this “Agreement”) is made and entered into by and
between Broadwind Energy, Inc. (the “Company”) and Jesse E. Collins, Jr. (the
“Executive”).

 

WHEREAS, the Company has assessed its long range strategic plan, which has,
among other things, included an evaluation of the Company’s management
structure, including the size and structure of the Company’s management team;

 

WHEREAS, the Company and the Executive have discussed opportunities to reduce
management expenses and determined that in connection with such efforts, the
Executive’s position with the Company should be eliminated;  and

 

WHEREAS, the Executive and the Company desire to settle fully and amicably all
issues between them, including, but not limited to, any issues arising out of
the Executive’s employment with the Company pursuant to the Executive’s Amended
and Restated Employment Agreement dated December 17, 2012 (the “Employment
Agreement”) and the termination of the Executive’s employment.

 

NOW, THEREFORE, for and in consideration of the mutual promises contained
herein, and for other good and sufficient consideration, receipt of which is
hereby acknowledged, the Executive and the Company (sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties”),
intending to be legally bound, agree as follows:

 

Section 1.                                          Termination Date.  As of the
close of business on December 31, 2013,   or such earlier date as determined by
the Company’s Board of Directors or Chief Executive Officer (but in any event no
earlier than November 24, 2013) (the “Termination Date”), the Executive’s
service as an officer of and employment with the Company will be terminated and
the Executive will irrevocably resign from all other positions with, and boards
of directors of, the Company and any subsidiaries and affiliated companies of
the Company.  The Executive acknowledges that he has been provided with written
notice of termination of employment that satisfies the requirements under
Section 6(b) of the Employment Agreement.

 

Section 2.                                          Restrictive Covenants.  The
Executive expressly acknowledges and agrees that the terms, conditions and
restrictions set forth in Section 5 of the Employment Agreement shall remain in
full force and effect as provided therein following the Executive’s termination
of employment.  The Executive may seek the Company’s written consent to engage
in activities covered by Section 5 of the Employment Agreement, and the granting
or denying of such consent shall be provided in writing to the Executive within
ten (10) business days of the Executive’s written request for such consent and
shall be within the sole discretion of the Company, not to be unreasonably
withheld.

 

Section 3.                                          Benefits.  Subject to
(i) the Executive’s compliance with this Agreement and the restrictive covenants
set forth in Section 5 of the Employment Agreement, (ii) the Executive’s timely
execution of this Agreement without revocation as provided herein, and
(iii) with respect to subpart (a) of this Section 3 only, the Executive’s timely
execution of the Release pursuant to Section 8 below without revocation as
provided therein, the Executive shall receive the benefits set forth in this
Section 3 (collectively referred to herein as the “Severance Benefits”) in full
satisfaction of all post-termination benefits to which the Executive may be
entitled under the Employment Agreement or otherwise.

 

--------------------------------------------------------------------------------


 

(a)                                 Severance, Payment in Lieu of Continued
Benefits Coverage and STIP Payment.  The Executive shall receive a cash
severance benefit of $251,384 (the “Salary Benefit”), which represents one-half
(1/2) of the Executive’s base salary for a period of eighteen (18) months
following the Termination Date and the cost associated with continued healthcare
premiums under the Consolidated Omnibus Budget Reconciliation Act of 1986. The
Salary Benefit shall be paid in substantially equal installments in accordance
with the Company’s normal payroll practices and schedule over the eighteen (18)
month period following the Termination Date, with the first installment to be
paid within ninety (90) days following the Termination Date.  In addition, the
Executive shall receive a lump sum payment equal to $33,180 which represents a
portion of Executive’s personal component under the Company’s Executive
Short-Term Incentive Plan (the “STIP”), with such payment to be paid at the same
time that other participants in the STIP receive their 2013 STIP payments (but
in any event no later than March 15, 2014).

 

(b)                                 Restricted Stock Units.  A portion of the
unvested restricted stock units (the “Unvested Units”) which were awarded by the
Company to the Executive on February 21, 2013 and May 4, 2012 pursuant to
Restricted Stock Unit Award Agreements under the Company’s 2012 Equity Incentive
Plan (the “2012 EIP”), and which would have otherwise been forfeited under the
terms of such Restricted Stock Unit Award Agreements upon the Termination Date,
shall not be forfeited and shall vest on October 24, 2013.  Specifically, forty
thousand three hundred thirty-four (40,334) Unvested Units shall vest on
October 24, 2013 (which number was determined by dividing $322,271 by $7.99, the
closing price of the Company’s common stock on October 24, 2013).  The Executive
acknowledges and agrees that he is not entitled to receive any additional cash
incentive or equity awards of any type from the Company under the STIP, the 2012
EIP or otherwise and, without limiting the foregoing and except as otherwise set
forth in Section 3(a), he acknowledges that he is forfeiting any payments under
the STIP for any performance periods ending on or prior to the Termination Date.

 

(c)                                  Outplacement.  The Executive shall be
provided with outplacement services through the Executive (12 Month) Program
with Challenger, Gray & Christmas, Inc.

 

Section 4.                                          Final Paycheck and Business
Expenses.  Regardless of whether the Executive signs this Agreement, the Company
will provide the Executive his final paycheck for his employment services and
for his earned and unused vacation time, through the Termination Date.  The
Company also will reimburse the Executive for reasonable business expenses
appropriately incurred by the Executive prior to the Termination Date in
furtherance of his employment with the Company, subject to the Company’s
applicable business expense reimbursement policy.  The Executive shall submit
all requests to the Company for expense reimbursements within ten (10) days
after the Termination Date.  Any requests submitted thereafter shall not be
eligible for reimbursement, except as required by applicable law.

 

Section 5.                                          Executive Acknowledgement. 
The Executive acknowledges and agrees that, subject to fulfillment of all
obligations provided for herein, the Executive has been fully compensated by the
Company for all amounts owed to him under the Employment Agreement

 

2

--------------------------------------------------------------------------------


 

and the Company’s policies, practices and rules, and any applicable law, and
that nothing else is owed to the Executive with respect to salaries, bonuses,
benefits or any other form of compensation.  The Executive further acknowledges
and agrees that the Severance Benefits referred to in Section 3 are
consideration for the Executive’s promises contained in this Agreement, and that
the Severance Benefits constitute full satisfaction of all amounts to which the
Executive is entitled from the Company under the terms of the Executive’s
employment or under the Employment Agreement or any other contract or law.  The
Executive also acknowledges and agrees that the Company’s Policy Statement on
Inside Information and Securities Trading prohibits the Executive from trading
in the Company’s stock until the next business day - and at least twenty-four
(24) hours - following the public release of the Company’s quarterly earnings
report, which is currently scheduled for October 31, 2013.

 

Section 6.                                          Termination of Benefits. 
Except as provided in Section 3 above, the Executive’s participation in all
Company employee benefit (pension and welfare) and compensation plans will cease
as of the Termination Date.  Nothing contained herein shall limit or otherwise
impair the Executive’s right to receive pension or similar benefit payments
which are vested as of the Termination Date under any applicable tax qualified
pension or other tax qualified or non-qualified benefit plans, pursuant to the
terms and conditions of the applicable plan.

 

Section 7.                                          Consulting Services.  As
partial consideration for the accelerated vesting of a portion of the Unvested
Units pursuant to Section 3(b) above, the Executive hereby agrees to make
himself available to perform consulting services with respect to the businesses
conducted by the Company, for up to a maximum of ten (10) hours after the
Termination Date.  In accordance with the terms of this Agreement, the Executive
shall comply with reasonable requests for the Executive’s consulting services
and shall devote his best efforts, skill and attention to the performance of
such consulting services.  The Executive shall take his direction as a
consultant solely from the Company’s Board of Directors or Chief Executive
Officer and shall not interact with any of the Company’s other employees in his
capacity as a consultant, except (i) for interactions with members of the
Company’s Extended Executive Team to the extent necessary to perform the
consulting services contemplated by this Section 7 and (ii) to the extent he is
directed to do so by the Company’s Board of Directors or Chief Executive
Officer.  Notwithstanding anything herein to the contrary, the Company and the
Executive agree that in no event shall the level of consulting services to be
provided by the Executive pursuant to this Section 7 exceed more than 20% of the
average level of services performed by the Executive for the Company and its
affiliated “service recipients” (within the meaning of Treasury Regulation
§1.409A-1(h)(3)) over the immediately preceding 36-month period.

 

Section 8.                                          Release of Claims.  The
benefits and payments to the Executive pursuant to Section 3(a) above are
further subject to the Executive’s execution of and delivery to the Company by
the twenty-first (21st) day following the Termination Date of a release and
waiver of claims (the “Release”) in the form attached hereto as Exhibit A,
without revocation of the Release by the Executive as provided therein.

 

Section 9.                                          Representations by
Executive.  The Executive represents and warrants (a) that the Executive is
legally competent to execute this Agreement; (b) that the Executive has not
relied on any statements or explanations made by the Company or its attorneys;
(c) that the

 

3

--------------------------------------------------------------------------------


 

Executive has read and understands the terms and effect of this Agreement;
(d) that the Executive has the full right and power to grant, execute and
deliver the releases, undertakings and agreements contained in this Agreement
and in Exhibit A attached hereto; and (e) that the releases and waiver of claims
under this Agreement and Exhibit A attached hereto are in exchange for
consideration in addition to anything of value to which the Executive already is
entitled.  Moreover, the Executive hereby acknowledges that the Executive has
been afforded the opportunity to be advised by legal counsel regarding the terms
of this Agreement and of his right to be advised by legal counsel regarding the
terms of this Agreement, including the release of all claims and waiver of
rights set forth in Exhibit A attached hereto.  The Executive acknowledges that
the Executive has been offered twenty-one (21) days to consider whether to
execute this Agreement, and that the Executive may, at the Executive’s sole
option, revoke this Agreement within seven (7) days after the date on which the
Executive signs this Agreement upon written notice to Julie Nass, the Company’s
Vice President — Corporate Human Resources, and that the Agreement will not
become effective or enforceable until this seven-day revocation period has
expired without any revocation by the Executive.  If the Executive revokes this
Agreement, it shall be null and void.  After being so advised, and without
coercion of any kind, the Executive freely, knowingly and voluntarily enters
into this Agreement and this Agreement shall be effective on the date the
Agreement has been duly executed by the required Parties (the “Effective Date”).

 

Section 10.                                   Company Property.

 

(a)                                 The Executive agrees to return to the
Company, within five (5) business days following the Termination Date, all
information, property and supplies belonging to the Company and/or its
affiliates, including without limitation any company autos, keys (for equipment
or facilities), laptop computer and related equipment, cellular phone, smart
phone or PDA (including SIM cards), security cards, corporate credit cards, and
the originals and all copies of all files, materials or documents (whether in
tangible or electronic form) containing confidential information or relating to
the Company’s and/or its affiliates’ business.

 

(b)                                 The Executive agrees that the Executive
shall not, at any time on or after the Termination Date, directly or indirectly
use, access or in any way alter or modify any of the databases, e-mail systems,
software, computer systems or hardware or other electronic, computerized or
technological systems of the Company.  The Executive acknowledges and agrees
that any such conduct by the Executive would be illegal and could subject the
Executive to legal action by the Company, including without limitation claims
for damages and/or appropriate injunctive relief.

 

Section 11.                                   Future Cooperation.  In connection
with any and all claims, disputes, negotiations, governmental or internal
investigations, lawsuits or administrative proceedings (the “Legal Matters”)
involving the Company, or any of its current or former officers, employees or
board members (collectively, the “Disputing Parties” or, individually, a
“Disputing Party”), the Executive agrees to make himself reasonably available
and provide his best efforts, upon reasonable notice from the Company and
without the necessity of subpoena, to provide information or documents, provide
truthful declarations or statements regarding a Disputing Party, meet with
attorneys or other representatives of a Disputing Party, prepare for and give
truthful depositions or testimony, and/or otherwise cooperate in the
investigation, defense or

 

4

--------------------------------------------------------------------------------


 

prosecution of any or all such Legal Matters, as may, in the good faith and
judgment of the Company, be reasonably requested.  The Company agrees to
reimburse the Executive for all reasonable out-of-pocket expenses associated
with such assistance, including meals, travel and hotel expenses, if any.

 

Section 12.                                   No Admissions.  Nothing in this
Agreement is intended to or shall be construed as an admission by the Company or
any of the other Released Parties (as defined in Exhibit A attached hereto) that
any of them violated any law, interfered with any right, breached any obligation
or otherwise engaged in any improper or illegal conduct with respect to the
Executive or otherwise.  The Company and the other Released Parties deny that
they have taken any improper action against the Executive, and the Executive
agrees that this Agreement shall not be admissible in any proceeding as evidence
of improper action by the Company or any of the other Released Parties.

 

Section 13.                                   Non-Waiver.  The Company’s waiver
of a breach of this Agreement by the Executive shall not be construed or operate
as a waiver of any subsequent breach by the Executive of the same or of any
other provision of this Agreement.

 

Section 14.                                   Withholding.  All amounts and
benefits payable under this Agreement shall be reduced by any and all required
or authorized withholding and deductions.

 

Section 15.                                   Choice of Law; Forum; Attorneys’
Fees.  This Agreement is executed pursuant to and is governed by the substantive
law of Illinois without regard to choice-of-law principles.  All claims shall be
brought, commenced and maintained only in a state or federal court of competent
jurisdiction situated in the County of Cook, State of Illinois.  Each Party
hereby (i) consents to the exercise of jurisdiction over his or its person and
property by any court of competent jurisdiction situated in the County of Cook,
State of Illinois for the enforcement of any claim, case or controversy based on
or arising under this Agreement, (ii) waives any and all personal or other
rights to object to such jurisdiction for such purposes, and (iii) waives any
objection which it may have to the laying of venue of any such action, suit or
proceeding in any such court.

 

Section 16.                                   Entire Agreement.  The Employment
Agreement is hereby terminated, null and void effective as of the Termination
Date, except that Sections 4, 5, 11, and 12 of the Employment Agreement shall
continue in full force and effect in accordance with their respective terms. 
Except as otherwise provided in Section 3 of this Agreement and in the foregoing
sentence, this Agreement sets forth the entire agreement of the Parties with
respect to the subject matter described herein and supersedes any and all prior
and/or contemporaneous agreements and understandings, oral and written, between
such Parties regarding such matters.

 

Section 17.                                   Counterparts.  This Agreement may
be executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
Agreement.  Facsimile transmission of any executed original document shall be
deemed to be the same as the delivery of the executed original.

 

5

--------------------------------------------------------------------------------


 

Section 18.                                   Enforcement.  The provisions of
this Agreement shall be regarded as divisible and separable, and if any
provision should be declared invalid or unenforceable by a court of competent
jurisdiction (after reformation pursuant to Section 5(h) of the Employment
Agreement pursuant to Section 3 above, where applicable), the validity and
enforceability of the remaining provisions shall not be affected thereby.  In
addition, the Executive agrees and stipulates that breach by the Executive of
any restrictions and requirements under this Agreement will cause irreparable
damage to the Released Parties and the Company would not have entered into this
Agreement without the Executive binding himself to these restrictions and
requirements.  In the event of the Executive’s breach of this Agreement, in
addition to any other remedies the Company has and without bond and without
prejudice to any other rights and remedies that the Company may have for the
Executive’s breach of this Agreement, the Company shall be relieved of any
obligation to provide Severance Benefits pursuant to this Agreement and shall be
entitled to an injunction to prevent or restrain any such violation by the
Executive and any and all persons directly or indirectly acting for or with the
Executive.  The Executive further stipulates that the restrictive period for
which the Company is entitled to an injunction shall be extended in such event
for a period which equals the time period during which the Executive is or has
been in violation of the restrictions contained herein.

 

Section 19.                                   Miscellaneous.  The headings used
in this Agreement are for convenience only, shall not be deemed to constitute a
part hereof, and shall not be deemed to limit, characterize or in any way affect
the construction or enforcement of the provisions of this Agreement.  Wherever
from the context that it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural and the pronouns
stated in either the masculine, feminine or the neuter gender shall include the
masculine, feminine and neuter, and the words “include,” “includes” and
“including” shall mean “include, without limitation,” “includes, without
limitation” and “including, without limitation,” respectively.  The subject
matter and language of this Agreement have been the subject of negotiations
between the Parties and their respective counsel, and this Agreement has been
jointly prepared by their respective counsel.  Accordingly, this Agreement shall
not be construed against either Party on the basis that this Agreement was
drafted by such Party or its counsel.  This Agreement shall be binding upon and
inure to the benefit of the Executive and the Executive’s heirs and personal
representatives and the Company and its successors, representatives and
assigns.  This Agreement may be modified only in a written agreement signed by
both Parties, and any Party’s failure to enforce this Agreement in the event of
one or more events which violate this Agreement shall not constitute a waiver of
any right to enforce this Agreement against subsequent violations.  The
Section headings used herein are for convenience of reference only and are not
to be considered in construction of the provisions of this Agreement.

 

Section 20.                                   Section 409A Compliance.  The
payments to the Executive pursuant to this Agreement are intended to be exempt
from Section 409A of the Internal Revenue Code of 1986, as amended, to the
maximum extent possible, under either the separation pay exemption pursuant to
Treasury regulation §1.409A-1(b)(9)(iii) or as short-term deferrals pursuant to
Treasury regulation §1.409A-1(b)(4), and for such purposes, each installment
paid to the Executive under this Agreement shall be considered a separate
payment.

 

(Remainder of page intentionally blank)

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the dates set
forth below.

 

Jesse E. Collins, Jr.

 

 

/s/ Jesse E. Collins, Jr.

 

Date:

October 24, 2013

Jesse E. Collins, Jr.

 

 

 

 

 

 

 

 

 

Broadwind Energy, Inc.

 

 

 

 

 

 

 

 

/s/ Peter Duprey

 

Date:

October 24, 2013

By:

Peter Duprey

 

 

 

Its:

President and CEO

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

Release and Waiver of Claims

 

Broadwind Energy, Inc. (the “Company”) and Jesse E. Collins, Jr. (the
“Executive”) hereby enter into this Release and Waiver of Claims (“Release”) in
accordance with the Separation Agreement between the Company and the Executive
dated as of October 24, 2013 (the “Agreement”).  Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement.

 

1.                                      The Executive understands and agrees
that the Executive’s execution of this Release within twenty-one (21) days after
(but not before) the Termination Date (without revoking this Release as set
forth in Paragraph 5 below) is among the conditions precedent to the Company’s
obligation to provide any of the payments or benefits set forth in
Section 3(a) of the Agreement.  The Company will provide such payments or
benefits subject to and in accordance with the terms and conditions of the
Agreement.

 

2.                                      The term “Released Parties” as used in
this Release includes:  (a) the Company and its past, present and future
parents, divisions, subsidiaries, partnerships, affiliates and other related
entities (whether or not they are wholly owned); and (b) the past, present and
future owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, agents, representatives, members, associates, employees and
attorneys of each entity listed in subpart (a) above; and (c) the predecessors,
successors and assigns of each entity listed in subparts (a) and (b) above.

 

3.                                      The Executive, on the Executive’s own
behalf and that of the Executive’s heirs, executors, attorneys, administrators,
successors, assigns, and anyone claiming through the Executive or on his behalf,
hereby waives and releases the Company and the other Released Parties with
respect to any and all liability, claims and demands the Executive now has or
has ever had, whether currently known or unknown, against the Company or any of
the other Released Parties arising from or related to any act, omission or thing
occurring or existing at any time prior to or on the date on which the Executive
signs this Release.  Without limiting the generality of the foregoing, the
claims waived and released by the Executive hereunder include but are not
limited to:

 

(a)                                 any and all claims arising from or relating
to the Executive’s employment, the terms and conditions of the Executive’s
employment, or the termination of the Executive’s employment, including without
limitation any and all claims relating to wages, bonuses, other compensation, or
benefits (but not vested benefits pursuant to the Company’s 401(k) plan), and
any and all claims arising from or relating to any employment contract
(including without limitation the Employment Agreement);

 

(b)                                 any and all claims arising from or relating
to any employment or other federal, state, local, employment, or other law,
regulation, ordinance, constitutional provision, executive order or other source
of law, including without limitation any of the following laws as amended from
time to time:  the Age Discrimination in Employment

 

A-1

--------------------------------------------------------------------------------


 

Act; the United States Constitution or the constitution of any state; Title VII
of the Civil Rights Act of 1964; the Civil Rights Act of 1991; the Illinois
Human Rights Act or similar applicable statute of any other state; the Employee
Retirement Income Security Act of 1974; the Americans with Disabilities Act; the
Equal Pay Act; the Lilly Ledbetter Fair Pay Act of 2009; the Family and Medical
Leave Act; Executive Order 11246; the Illinois Equal Pay Act; the Cook County
Human Rights Ordinances; the Texas Labor Code, Chapter 21, §§ 21.001 et seq.;
the Disability Discrimination Law, Tex. Hum. Res. Code Ann., §§ 121.001 et
seq.; and any other federal, state or local statute, ordinance or regulation
with respect to employment;

 

(c)                                  any and all claims with respect to the
Executive’s employment with the Company or other association with the Company
through the Termination Date;

 

(d)                                 any and all claims under any tort or common
law theory, including, but not limited to, all claims for breach of contract
(oral, written or implied), defamation, intentional or negligent infliction of
emotional distress, breach of the covenant of good faith and fair dealing,
promissory estoppel, wrongful termination, invasion of privacy, tortious
interference, fraud, estoppel, unjust enrichment, and negligence; and

 

(e)                                  any and all claims that were or could have
been asserted by the Executive or on his behalf  in any federal, state or local
court, commission, or agency.

 

The Executive acknowledges, agrees, represents and warrants, without limiting
the generality of the above release, that (i)  the Executive hereby irrevocably
and unconditionally waives any and all rights to recover damages concerning the
claims that are lawfully released in this Release, (ii) the Executive has not
previously filed, initiated or joined in any such claims or proceedings against
any of the Released Parties; (iii) no such proceedings have been initiated
against any of the Released Parties on the Executive’s behalf; (iv) the
Executive is the sole owner of the claims that are released above; and (v) none
of these claims has been transferred or assigned or caused to be transferred or
assigned to any other person, firm or other legal entity.

 

4.                                      Excluded from the Release above are any
claims or rights which cannot be waived or released by law.  Also excluded is
the Executive’s right to file a charge with an administrative agency or
participate in any agency investigation.  The Executive is, however, waiving the
right to recover any money in connection with any such charge or investigation. 
The Executive is also waiving the right to recover any money in connection with
a charge filed by any other individual or by the Equal Employment Opportunity
Commission or any other federal or state agency.

 

5.                                      The Executive represents warrants
(a) that the Executive is legally competent to execute this Release; (b) that
the Executive has not relied on any statements or explanations made by the
Company or its attorneys; (c) that the Executive has read and understands the
terms and effect of this Release; (d) that the Executive has the full right and
power to grant, execute and deliver the releases, undertakings and agreements
contained in this Release; and (e) that the releases and waiver of claims under
this Release is knowingly and voluntarily,  in exchange for consideration in
addition to anything of value to which the Executive already is entitled. 
Moreover, the Executive hereby acknowledges that the Executive has been afforded
the

 

A-2

--------------------------------------------------------------------------------


 

opportunity to be advised by legal counsel regarding the terms of this Release
and of his right to be advised by legal counsel regarding the terms of this
Release.  The Executive acknowledges that the Executive has been offered
twenty-one (21) days to consider whether to execute this Release, and that the
Executive may, at the Executive’s sole option, revoke this Release within seven
(7) days after the date on which the Executive signs this Release upon written
notice to Julie Nass, the Company’s Vice President — Corporate Human Resources,
and that the Release will not become effective or enforceable until this
seven-day revocation period has expired without any revocation by the Executive.
If the Executive revokes this Release, the Release shall be null and void and
the Executive shall not be entitled to any of the payments or benefits set forth
in Section 3(a) of the Agreement.  After being so advised, and without coercion
of any kind, the Executive freely, knowingly and voluntarily enters into this
Release and this Release shall be effective on the date the Release has been
duly executed by the required parties.

 

THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

JESSE E. COLLINS, JR.

BROADWIND ENERGY, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Date:

 

 

Title:

 

 

 

 

 

 

 

 

Date:

 

 

A-3

--------------------------------------------------------------------------------